Citation Nr: 9909882	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  96-15 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas



THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to VA benefits (exclusive of health care 
under Chapter 17, Title 38, United States Code.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1995 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied the benefits 
sought on appeal.  The appellant, who had service from 
February 1989 to December 1989, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to a final Board decision.  In this 
regard, the Board would observe that the RO has had 
difficulty locating service medical and personnel records 
pertaining to the appellant but that some records were 
obtained in July 1996.  Within these records is a "Letter of 
Counseling/Warning" dated October 19, 1989, which indicates 
that the appellant was being retained in the naval service, 
but that deficiencies in his performance and/or conduct were 
identified, specifically "use of an illegal drug, to wit:  
Methyltestosterone {steroids}."  A medical record dated later 
in October 1989 indicated that the appellant had one 
nonjudicial punishment related to illegal use of steroids.  
However, no records pertaining to a nonjudicial punishment, 
or any other deficiency in the appellant's performance or 
conduct is reflected in the appellant's personnel records 
dated between October 19, 1989, and the date of his 
separation from service on December 19, 1989.  As such, a 
further attempt to obtain complete service personnel records 
would appear to be in order.  

In addition, service medical record indicated that the 
appellant reported that he had used steroids prior to 
enlistment, and a private medical record dated in August 1990 
reflects a history of treatment for 30 days at "Two Rivers" 
in November 1987 for abuse of anabolic steroids.  However, 
records pertaining to that preservice hospitalization are not 
associated with the claims file.  The Board is of the opinion 
that an attempt to obtain those records should be undertaken 
prior to further action by the Board.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:  

1.  The RO should endeavor to obtain 
complete service personnel records 
pertaining to the appellant, including 
but not limited to, any enlistment 
contract, all Page 6's, 7's and 13's of 
the appellant's personnel records and the 
message to the Commander, Naval Military 
Personnel Command, CNMPC 011853Z dated 
December 1989, referred to on the 
appellant's DD Form 214, which should set 
forth the reason for the appellant's 
separation.  In attempting to obtain 
these records the RO should contact the 
National Personnel Records Center and the 
Board for Correction of Naval Records, or 
any other entity which may have these 
records.  

2.  After obtaining the necessary 
authorization, the RO should obtain and 
associate with the claims file, records 
of the appellant's treatment at "Two 
Rivers" in November 1987 for a period of 
30 days that is referred to in the record 
dated August 27, 1990.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.  




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).



